    20-11956-scc       Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36                   Main Document
                                              Pg 1 of 20



   
   
   
      
  
    
 

   


   
    

                                                               
                                                                           
                                                               
                                                      
                                                               
                                     
                                                               


                    
                     

                         

            

                

           

           

             

               

              

           

            


                  





 20-11956-scc          Doc 2    Filed 08/21/20 Entered 08/21/20 16:55:36          Main Document
                                             Pg 2 of 20



            Attached hereto as exhibits are (i) the Proposed Order Granting Recognition, Exhibit A;

(ii) the Proposed Order Scheduling a Hearing on, and Specifying the Form and Manner of

Service for, the Chapter 15 Petition, Exhibit B; and (iii) the Proposed Notice of Hearing for the

Recognition of Foreign Main Proceeding, Exhibit C. In support thereof, the Joint Liquidators

respectfully state as follows:

                                   PRELIMINARY STATEMENT

            1.     The Joint Liquidators are charged with winding down the Debtor in the Isle of

Man. The Debtor was a company organized under the laws of the Isle of Man. In furtherance of

their duties, the Joint Liquidators are investigating certain assets of the Debtor in the United

States and certain actions taken in the United States with respect to those assets. In order to

investigate the assets properly, the Joint Liquidators seek recognition of the Debtor’s foreign

proceeding as a “foreign main proceeding” to ascertain the value of these assets and, if

appropriate, assert claims against any responsible individuals or entities. In the event the Court

determines that the Isle of Man Proceeding is not a foreign main proceeding, in the alternative,

the Joint Liquidators request the court recognize the Isle of Man Proceeding as a foreign

nonmain proceeding.

            2.     As set forth below, the Liquidation Resolution and other documents filed

contemporaneously herewith in support of the Petition show that (i) the Debtor was organized

and operated in the Isle of Man and the Isle of Man Proceeding is a “foreign main proceeding”

within the meaning of section 1502(4) of the Bankruptcy Code; and (ii) Petitioners are the

“foreign representatives,” within the meaning of section 101(24) of the Bankruptcy Code,

authorized among other things, to administer the liquidation of the Debtor’s assets, and to act as

representatives of the Isle of Man Proceeding.



                                                    2
3470136.8
 20-11956-scc       Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                           Pg 3 of 20



            3.   In connection with marshaling the Debtor’s assets and administering the Isle of

Man Proceeding, the Joint Liquidators seek to investigate the status of the Debtor’s assets in the

United States and pursue recovery thereof. Petitioners request that the Court (i) recognize the

Isle of Man Proceeding as a foreign main proceeding, or, in the alternative, as a foreign nonmain

proceeding; (ii) recognize the Joint Liquidators as the “foreign representatives” of the Debtor

within the meaning of section 101(24) of the Bankruptcy Code; and (iii) grant discovery relief to

assist the Joint Liquidators in connection with administration of the Isle of Man Proceeding.

                                  JURISDICTION AND VENUE

            4.   This court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the “Amended Standing Order of Reference” of the United States District Court for the

Southern District of New York (C.J. Preska), dated January 31, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(P).

            5.   The Debtor’s assets in the United States are personal property consisting of

ownership interests in a United States entity organized in Delaware and an undrawn retainer in

the United States. See 11 U.S.C. §109.

            6.   This case was properly commenced pursuant to 11 U.S.C. §1504 by the filing of a

petition for recognition of the Isle of Man Proceeding under 11 U.S.C. §1515.

            7.   Venue is properly located in this District pursuant to 28 U.S.C. § 1410.

            8.   The statutory predicates for the relief requested include sections 1504, 1507,

1515, 1517, 1520, 1521 of the Bankruptcy Code.

                                    STATEMENT OF FACTS

            9.   The Debtor is an Isle of Man company organized under the laws of the Isle of

Man. Since the Debtor’s liquidation in the Isle of Man (detailed below), the Debtor’s registered



                                                  3
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                            Pg 4 of 20



office has been in the Isle of Man at the office of Joint Liquidator Amy Louise Slee, which is 8

St. Georges Street, Douglas, Isle of Man, 1M1 1AH.

            10.   The Debtor was originally incorporated on or about October 3, 2011, in the Isle of

Man. At the time of the Debtor’s incorporation, the Debtor was incorporated under the name

Bridge Towers Holdings No. 1 Limited. On or about November 10, 2011, the Debtor filed a

notice of name change from Bridge Towers Holdings No. 1 Limited to Cooch 1106 Limited.

Then, on or about April 16, 2013, Cooch 1106 Limited filed a notice of name change to the

current name of the Debtor: Legion N.A. Investments, Ltd.

            11.   During this time, the Debtor’s registered office was located in the Isle of Man at

Bridge House, Bridge Street, Castletown, Isle of Man, IM9 1AX. The directors of the Debtor

were originally Simon McNally (“McNally”) and Sarah McKee (“McKee”), both located in the

Isle of Man.

            12.   The Debtor is a company that is part of a larger group of companies called the

“Arena Group,” which also includes, among others, Sulby Alternatives Limited (“Sulby”),

Square Mile Services, Limited, Misprint Limited, Land Consultants Limited (“Land

Consultants”), and Local Protectors Limited – companies that are also in liquidation in the

IOM.

Investment in Atlantic Investors LLC

            13.   In 2002, Atlantic Investors LLC (“Atlantic”), a Delaware limited liability

company, was formed pursuant to an Operating Agreement dated September 10, 2002 (the

“Atlantic OA”). Atlantic’s membership upon its formation was as follows: Madison

Technology LLC, a Delaware limited liability company (“Madison”) owned 15% and the

Debtor’s related-entity, Unicorn Worldwide Holdings Limited (“Unicorn”), owned 85%. Arthur



                                                   4
3470136.8
    20-11956-scc      Doc 2      Filed 08/21/20 Entered 08/21/20 16:55:36                    Main Document
                                              Pg 5 of 20



Becker (“Becker”) was and remains the principal of Madison, and upon information and belief,

resides in New York.

            14.   Atlantic was co-managed by Madison and Unicorn (Article 4.01), although

pursuant to Article 4.03 of the Atlantic OA, Unicorn had the “sole decision-making power

regarding investments of the Company.”

            15.   Pursuant to an Amendment to the Atlantic OA (“Atlantic Amendment”) dated

August 22, 2012, the Debtor was admitted a member of Atlantic, thereby replacing Unicorn and

the membership interests were reallocated: 50% to the Debtor and 50% to Madison. 2 The

Atlantic Amendment states that “(i) Unicorn is withdrawing as a Member … and shall no longer

serve as a Managing Member of the Company, (ii) [Legion] is admitted to the Company as a

substitute member …, and together with [Madison, Legion] shall serve as Managing members of

the Company.” Atlantic Amendment, Art. III. Thus, as of August 22, 2012, the membership of

Atlantic was follows: Madison 50% and the Debtor 50%.

            16.   The Atlantic Amendment further provided that “to the extent not expressly

amended hereby, the Operating Agreement of [Atlantic] remains in full force and effect.” Id. at

Recitals. Therefore, Atlantic was then co-managed by Madison and the Debtor, although the

Debtor (in place of Unicorn) still had “sole decision-making power regarding investments of the

Company.” Atlantic OA, Art. 4.03.

Atlantic’s Investment in Sullivan Member LLC

            17.   The Atlantic Amendment also sets forth terms for an investment by Atlantic in

“certain property located on Sullivan Street in New York City, an investment outlined on the

Sullivan Street Term Sheet attached [thereto].” The Term Sheet and Atlantic Amendment


2
 The Joint Liquidators understand that prior to the Debtor filing its name change from Cooch 1106 Ltd. to Legion
on April 16, 2013 (supra ¶ 10), the Debtor operated under the name Legion.

                                                        5
3470136.8
    20-11956-scc     Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36                  Main Document
                                            Pg 6 of 20



provide that the Debtor’s related-entity, Sulby, would provide a $15 million loan to Atlantic in

order to fund Atlantic’s investment in Sullivan Street. See Atlantic Amendment.

            18.   Atlantic received the $15 million3 and then used those funds to purchase a 25%

membership interest in Sullivan Member LLC (“Sullivan LLC”), a Delaware limited liability

company, thereby becoming a party to Sullivan’s existing operating agreement, dated August 24,

2012, which was subsequently amended and restated in 2013 and in 2014 (as amended, the

“Sullivan OA”). Sullivan LLC was developing (or now has possibly completed development

on) a luxury residential real estate project located at 10 Sullivan Street, New York, New York,

including the development of certain “Townhomes” and “Tower Units” (the “Sullivan Street

Project”).

            19.   Pursuant to the Sullivan OA, Sullivan LLC’s membership was as follows:

Atlantic owns 25% and a separate entity, PMG-Madison Sullivan Development LLC (“PMG-

Madison”) owns 75%. PMG-Madison was the Managing Member. The Sullivan OA shows that

both entities made a capital contribution of $15,000,000.

            20.   The Sullivan OA defines Atlantic as the “Investor Member” and further provides

that Atlantic must be paid in full before any other distributions, which includes the return of

Atlantic’s aggregate capital contribution ($15 million) and its preferred return, which is an

amount equal to 15% per annum on Atlantic’s capital contribution. The Sullivan OA also

provides that among other things, under certain circumstances, Atlantic may be given certain

“Qualifying Townhomes” or “Qualifying Tower Units” in lieu of cash distributions, and further

that there may be a “special distribution” to Atlantic should Sullivan LLC receive a variance

from the New York City Board of Standards and Appeals prior to 2014.


3
 Upon information and belief, the $15 million was actually provided by another Arena Group company, Land
Consultants, rather than Sulby.

                                                      6
3470136.8
    20-11956-scc     Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36              Main Document
                                            Pg 7 of 20



            20.   Following Atlantic’s investment, Legion understood Atlantic was working on the

Sullivan Street Project with Sullivan LLC, but Legion did not receive any distributions with

respect to the project, nor did it receive transparency into the project’s status.

Legion Files for Liquidation in Isle of Man

            21.   After several years without any return on Legion’s investment in Atlantic,

Legion’s financial situation became dire. It was unable to pay its creditors.

            22.   In and around 2014, Gail Cochrane (the then-beneficial owner of the Arena

Group) replaced McKee as director of the Debtor and along with McNally, tried to manage

Legion’s affairs, as well as the affairs of the other related Arena Group companies.

            23.   However, by April 2, 2015, it was clear that the Debtor’s financial condition was

beyond repair. Therefore, the sole shareholder at the time, SMA Investment Holdings Limited

(“SMA”), passed a resolution commencing a creditors’ voluntary liquidation of the Debtor in

accordance with Isle of Man liquidation law (the “Liquidation Resolution”). A copy of the

resolution is attached hereto as Exhibit D.

            24.   The Liquidation Resolution stated, in pertinent part, that “the Company cannot by

reason of its liabilities continue trading and that it be wound up voluntarily and that Amy Louise

Slee, Carl Jackson and Simon Bonney be appointed Joint Liquidators for the purpose of such

winding up.” Id. The voluntary liquidation was also confirmed at a meeting of the Debtor’s

creditors held on or about April 2, 2015 in the Isle of Man. Id. Pursuant to the Act”4 the

Liquidation Resolution was filed with the Companies Registry on or about April 7, 2015. Id.

            25.   On the same date, the Joint Liquidators were officially appointed as joint

liquidators and accepted their appointment pursuant to the Act, and filed their appointment with


4
 See the Act located at, http://www.legislation.gov.im/cms/images/LEGISLATION/PRINCIPAL/1931/1931-
0002/CompaniesAct1931_3.pdf

                                                   7
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36           Main Document
                                            Pg 8 of 20



the Companies Registry. A copy of such appointment has been filed with the official form of

chapter 15 petition and is attached hereto as Exhibit E.

            26.   Over the next several years through the present, the Joint Liquidators have, and

continue to, conduct the liquidation of the Debtor from the Isle of Man, where Ms. Slee is

located, and the U.K., where Mr. Jackson and Mr. Bonney are located. The Joint Liquidators’

investigation has included various activities in the Isle of Man, including but not limited to,

meeting in person with McNally and other relevant parties in the Isle of Man. The Joint

Liquidators also transferred the Debtor’s registered office from its original address at Bridge

House, Bridge Street, Castletown, Isle of Man, to Ms. Slee’s office address in the Isle of Man at

8 St. George’s Street, Douglas, Isle of Man IM1 1AH. Ms. Slee has filed all required

documentation in accordance with the Act and the Rules with the Companies Registry.

            27.   Pursuant to the Act, the Joint Liquidators took control of the Debtor from the

previous directors, and the directors lost all powers. The Joint Liquidators now have exclusive

authority and act as the sole representatives of the Debtor. In that capacity, the Joint Liquidators

are in charge of all of the Debtor’s assets and business, including but not limited to any bank

accounts (if any) or property of the Debtor. Although the assets remain in the Debtor’s name,

the Joint Liquidators have sole authority to make decisions concerning such assets. Creditors are

required to file their claims with the Joint Liquidators, who are charged with collecting and

liquidating the assets, and resolving and paying all claims of creditors pursuant to the rules of

Isle of Man law. See e.g., id. §§ 227, 229.

            28.   Pursuant to these powers, the Joint Liquidators also have extensive authority to

question under oath any party who may have relevant knowledge concerning the Debtor’s




                                                   8
3470136.8
 20-11956-scc         Doc 2    Filed 08/21/20 Entered 08/21/20 16:55:36              Main Document
                                            Pg 9 of 20



business, particularly former directors, officers, employees, and obtain any and all documents

and information necessary to effectuate the liquidation and investigation. See e.g., at § 236.

            29.   Using these powers, the Joint Liquidators’ investigation of the financial affairs of

Legion discovered that the Debtor did not have any employees or have a bank account in its

name. Rather, the Debtor’s sole asset was its 50% investment in Atlantic, which in turn has a

25% interest in Sullivan LLC.

            30.   The Joint Liquidators, on behalf of the Debtor, have not received any distribution

from Atlantic, nor have they received full disclosure regarding the Sullivan Street Project and its

financial status. As a result, the Joint Liquidators are unable to complete an assessment of the

value of the Debtor’s share of Atlantic’s profits, which is necessary to properly realize the

Debtor’s assets, pay creditors and wind-up the Debtor.

            31.   In addition, through their investigation to date, the Joint Liquidators also

discovered that, despite Madison’s and the Debtor’s co-management of Atlantic, Madison has

failed to include the Joint Liquidators in decisions with respect to actions taken in the United

States on behalf of Atlantic. For example, Madison executed various documents on behalf of

Atlantic, including but not limited to a 2016 amendment to the Sullivan OA, that the Joint

Liquidators did not approve. Further, upon information and belief, Madison, purportedly on

behalf of Atlantic, also took certain actions with regard to the transfer and sale of the “Qualifying

Townhomes” and “Tower Units” to entities related to Madison, to which the Joint Liquidators

were not aware. The Joint Liquidators are investigating Madison’s and Becker’s actions relating

to Atlantic in order to ascertain whether the Debtor has any claims arising from such actions.




                                                    9
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                            Pg 10 of 20



            32.   In addition, upon information and belief, the Joint Liquidators understand that

Atlantic received an additional $4,000,000 payment in connection with the Sullivan Street

Project. Yet, the Joint Liquidators are unaware of the facts related to this purported payment.

            33.   In light of the lack of transparency regarding the Debtor’s investment in Atlantic

and the status of the Sullivan Street Project, as well as the actions taken by Madison without the

Joint Liquidators’ consent, the Joint Liquidators seek recognition of the Debtor to investigate

these matters fully and pursue any assets or claims that may arise out of such investigation.

                                           RELIEF REQUESTED

            34.   The Joint Liquidators seek entry of an order of this Court granting the following

relief:

             Recognition of the Joint Liquidators as “foreign representatives” within the
meaning of section 101(24) of the Bankruptcy Code;

             Recognition of the Isle of Man Proceeding as a “foreign main proceeding” within
the meaning of section 1502(4) of the Bankruptcy Code, and alternatively, as a “foreign nonmain
proceeding”;

              All relief afforded to a foreign main proceeding automatically upon recognition
pursuant to section 1520 of the Bankruptcy Code;

              All relief pursuant to section 1521 of the Bankruptcy Code including but not
limited to “providing for the examination of witnesses, the taking of evidence or the delivery of
information concerning the debtor’s assets, affairs, rights, obligations or liabilities;” and

                 Such other and further relief as may be necessary or appropriate.

            35.   The Joint Liquidators are not seeking any provisional relief prior to a hearing on

recognition of the Isle of Man Proceeding.




                                                   10
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36             Main Document
                                            Pg 11 of 20



                                    BASIS FOR RELIEF REQUESTED

            36.   Chapter 15 of the Bankruptcy Code states that, unless manifestly contrary to the

public policy of the United States, a court shall enter an order recognizing a foreign proceeding

if:

       (1)     such foreign proceeding for which recognition is sought is a foreign main
proceeding or foreign non-main proceeding within the meaning of section 1502;

            (2)   the foreign representative applying for recognition is a person or body; and

            (3)   the petition meets the requirements of section 1515.

11 U.S.C. §1517(a).

            37.   As set forth herein, the Joint Liquidators satisfy the requirements for relief under

section 1517 of the Bankruptcy Code, and thus this Court should grant recognition of the Isle of

Man Proceeding.

            A.    The Isle of Man Proceeding is a Foreign Main Proceeding

            a.    The Isle of Man Proceeding is a Foreign Proceeding

            38.   The Isle of Man Proceeding is a “foreign proceeding” pursuant to the Bankruptcy

Code. The Bankruptcy Code defines a “foreign proceeding” as “a collective judicial or

administrative proceeding in a foreign country, including an interim proceeding, under a law

relating to insolvency or adjustment of debt in which proceeding the assets and affairs of the

debtor are subject to control or supervision by a foreign court, for the purpose of reorganization

or liquidation.” 11 U.S.C. §101(23). Federal courts regularly hold that voluntary liquidation

proceedings qualify as a “proceeding” even where there is no petition filed with a court. In re

Betcorp Ltd., 400 B.R. 266 (Bankr. D. Nev. 2009) (holding that an Australian voluntary winding

up qualified as a “proceeding,” though no petition or application was filed by liquidators with

any Australian court).


                                                   11
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                            Pg 12 of 20



            39.   Here, the Isle of Man Proceeding exists pursuant to the Act and the Rules of 1934,

which are a statutory means of comprehensively winding down the Debtor. The Isle of Man

Proceeding is a voluntary winding-up, yet the Joint Liquidators are treated as officers of the

Court and governed by the Isle of Man administrative rules and regulations with regard to

liquidations under the Act and the Rules. To that end, the Joint Liquidators have the ability to

make an application to the Isle of Man High Court for intervention if necessary, as does any

interested party to the liquidation. The Act, § 240. Voluntary liquidators, such as the Joint

Liquidators, can also be removed by the Isle of Man Court (§ 237) and/or fined for failure to

comply with reporting guidelines (§ 267). In addition, pursuant to s.236(1)(a) of the Act, the

Joint Liquidators must obtain approval from the Isle of Man High Court to enter into any

settlements relating to the Debtor’s assets.

            40.   In addition, the Isle of Man Proceeding is “collective” in nature, as upon winding

up, the Debtor’s property shall be “applied in satisfaction of its liabilities para passu, and subject

to such application, shall, unless the articles provide otherwise, be distributed among the

members according to their rights and interests in the company.” Id. § 235; see also § 248 (“in

winding up an insolvent company the same rules shall prevail and be overserved with regard to

the respective rights of secured and unsecured creditors and to debts provable….”). The Joint

Liquidators have the authority to pay “any classes of creditors in full” and compromise with

creditors to the extent necessary to resolve outstanding liabilities, debts, and/or claims and give

complete discharge in respect thereof. Id. §§ 185, 235.

            41.   The Isle of Man Proceeding is a “foreign proceeding” as it constitutes a collective

judicial proceeding under the laws of the Isle of Man, which laws relate to insolvency, in which




                                                  12
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                            Pg 13 of 20



assets of the Debtor are subject ultimately to controls of the Isle of Man Court for the purpose of

liquidating such assets.

            b.    The Isle of Man Proceeding is a Foreign Main Proceeding

            42.   Not only is the Isle of Man Proceeding a foreign proceeding, it is also a foreign

main proceeding within the meaning of section 1502(4) of the Bankruptcy Code. A “foreign

main proceeding” means “a foreign proceeding pending in a country where the debtor has the

center of its main interests.” 11 U.S.C. §1502(4). “The relevant time period for determining

COMI should be based on the Debtor’s activities at or around the time [this] Chapter 15 Petition

is filed…but a court may consider the period between the commencement of the foreign

insolvency proceeding and the filing of the Chapter 15 petition to ensure that a debtor has not

manipulated its COMI in bad faith.” In re Fairfield Sentry Ltd., 714 F.3d 127, 137 (2d Cir.

2013).

            43.   While the Bankruptcy Code does not define “center of main interests,” (“COMI”)

it does provide that, in the absence of evidence to the contrary, the debtor’s registered office is

presumed to be the debtor’s COMI. 11 U.S.C. § 1516(c). To overcome this presumption, courts

have identified “[v]arious factors, singly or combined, [that] could be relevant to such a

determination” including: (a) the location of the debtor’s headquarters; (b) the location of those

who actually manage the debtor; (c) the location of the debtor’s primary assets; (d) the location

of the majority of the debtor’s creditors or of a majority of the creditors who would be affected

by the case; and (e) the jurisdiction whose laws would apply to most disputes. In re SPhinX,

Ltd., 351 B.R. 103, 117 (Bankr. S.D.N.Y. 2006), aff’d, 371 B.R. 10 (S.D.N.Y. 2007). See also In

re Suntech Power Holdings Co., Ltd., 520 B.R. 399 (Bankr. S.D.N.Y. 2014) (recognizing a

Chinese holding company COMI as the Cayman Islands, despite no activity there prior to



                                                   13
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36             Main Document
                                            Pg 14 of 20



liquidation); In re Ascot Fund Ltd., 603 B.R. 271 (Bankr. S.D.N.Y. 2019) (recognizing an

Cayman investment fund COMI as Cayman Islands where only property in U.S.)

            44.   Here, the Isle of Man was and is the center of the Debtor’s main interests. The

Debtor’s registered office is in the Isle of Man at 8 St. Georges Street, Douglas, Isle of Man,

1M1 1AH, and thus the Isle of Man is presumed to be the Debtor’s COMI. Moreover, the other

factors considered by courts also support that the Isle of Man is the COMI for the Debtor. In

addition to activities in the U.K., the Joint Liquidators have been operating the liquidation

activities in the Isle of Man, which has included but is not limited to, meeting with McNally in

the Isle of Man, searching for assets and bank accounts in the Isle of Man, and investigating and

closing up the Debtor’s accounts and records with the previous management company, Odyssey

Partners Limited (and Isle of Man Company) (“Odyssey”) that were located in the Isle of Man.

The Joint Liquidators have also hired lawyers in the Isle of Man (Appleby LLC) to assist the

with the liquidation, published notices in the Isle of Man as required, directed interested parties

to contact Ms. Slee’s office and/or Appleby LLC, and have communicated with the Isle of Man

Companies Registry and filed any necessary paperwork required under Isle of Man liquidation

laws.

            45.   Also, the Joint Liquidators cannot do certain liquidation activities without the

sanction of the Isle of Man High Court. By way of example, pursuant to the Joint Liquidators’

obligations under the Act, they sought (and received) approval from the Isle of Man High Court

to enter into a settlement relating to potential claims against the Debtor. Currently, there is a

proceeding in London, England related to various entities within the Arena Group. The Debtor

is not a party to these proceedings, nor do the proceedings concern the Debtor’s assets. As part

of these proceedings, however, various parties have plead claims against the Arena Group



                                                   14
3470136.8
 20-11956-scc         Doc 2    Filed 08/21/20 Entered 08/21/20 16:55:36              Main Document
                                            Pg 15 of 20



companies that are subject to the London proceedings and certain parties have intimated

potential claims against the Debtor’s assets (although no such claims have been plead to date).

In September 2019, the Joint Liquidators entered into a settlement agreement with certain

parties, which included any potential and unasserted claims against the Debtor’s assets. Given

that the settlement also related to potential claims against the Debtor’s assets, on March 6, 2020,

the Joint Liquidators applied to the Isle of Man High Court for its sanction (or approval) to enter

into the settlement agreement. The application was widely advertised in two Isle of Man

newspapers (in addition to other publications across the globe) and interested parties were

permitted to intervene. In July 2020, the court held a hearing in the Isle of Man on the

application, which was attended by the Joint Liquidators’ attorneys, and subsequently, the Isle of

Man court approved the sanction request.

            46.   Lastly, even before the liquidation, the Debtor had substantial ties to the Isle of

Man, including that the Debtor (i) was organized under the laws of the Isle of Man; (ii) was

regulated by the Isle of Man regulators; (iii) was subject to audit in Isle of Man; (iv) during

certain times, the directors held meetings in the Isle of Man and managed the business from the

Isle of Man, and (v) was managed, in part, by McNally, its director and nominated officer, in the

Isle of Man and McNally’s company, Odyssey, which maintained accounts and statutory records

in the Isle of Man.

            47.   Based on the foregoing, the Isle of Man is the “center of main interests” for the

Debtor, and thus the Isle of Man Proceeding is a foreign main proceeding.

            B.    Alternatively, the Isle of Man Proceeding is a Foreign Non-Main Proceeding

            48.   In the event the Court determines that the Isle of Man Proceeding is not a foreign

main proceeding, in the alternative, the Joint Liquidators request the Court to recognize the Isle



                                                    15
3470136.8
 20-11956-scc       Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36              Main Document
                                           Pg 16 of 20



of Man Proceeding as a foreign nonmain proceeding, as defined in section 1502(5) of the

Bankruptcy Code, because, at minimum, the Debtor has an establishment in the Isle of Man.

And “establishment” is defined in section 1502(2) of the Bankruptcy Code as “any place of

operations where the debtor carries out a nontransitory economic activity.” In re SPhinX, Ltd.,

351 B.R. 103, 122 (Bankr. S.D.N.Y 2006), aff’d, 371 B.R. 10 (S.D.N.Y. 2007) (recognizing

nonmain proceeding where contacts with Cayman Islands insufficient to establish main

proceeding); In re Servicos de Petroleo Constellation S.A., 600 B.R. 237, 281-282 (Bankr.

S.D.N.Y. 2019) (finding a Luxembourg holding company’s minimal ties to Brazil sufficient to

establish non-main proceeding recognition). As discussed above, prior to liquidation, the Debtor

was headquartered in the Isle of Man and since the liquidation, the Joint Liquidators have

conducted the Debtor’s business from the Isle of Man as well as the U.K., which at a minimum,

have created an establishment in the Isle of Man.

            C.   The Joint Liquidators are “Foreign Representatives”

        49.      The Joint Liquidators are persons who are the authorized foreign representatives

of the Isle of Man Proceeding within the meaning of section 101(24) of the Bankruptcy Code.

The Bankruptcy Code defines a “foreign representative” as “a person or body, including a person

or body appointed on an interim basis, authorized in a foreign proceeding to administer the

reorganization or the liquidation of the debtor’s assets or affairs or to act as a representative of

such foreign proceeding.” 11 U.S.C. §101(24).

        50.      Pursuant to section 236 of the Act, the Joint Liquidators are authorized to

administer the Debtor’s assets in accordance with the insolvency laws of the Isle of Man and to

act as representatives of the Isle of Man Proceeding. Further, pursuant to the Act, Section 229,

on the appointment of the Joint Liquidators, “all the powers of the directors [of the Debtor] shall



                                                  16
3470136.8
 20-11956-scc         Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36           Main Document
                                             Pg 17 of 20



cease ….” Therefore, as of April 2, 2015, the Joint Liquidators were appointed to “wind[] up the

affairs and distribute[] the assets of [the Debtor].” Id., § 227.

    D. The Chapter 15 Case Was Properly Commenced

            51.    Section 1515 of the Bankruptcy Code sets forth the process by which a foreign

representative applies for recognition. It provides, in relevant part, that:

       (a)    A foreign representative applies to the court for recognition of a foreign
proceeding in which the foreign representative has been appointed by filing a petition for
recognition.

            (b)    A petition for recognition shall be accompanied by –

       (1)     A certified copy of the decision commencing such foreign proceeding and
appointing the foreign representative…

       (c)    A petition for recognition shall also be accompanied by a statement identifying
foreign proceedings with respect to the debtor that are known to the foreign representative.

            11 U.S.C. § 1515.

            52.    As set forth above, the Joint Liquidators meet the requirements of section 1515 of

the Bankruptcy Code. The Joint Liquidators have commenced this Chapter 15 case by filing a

petition with this Court, and have submitted a certified copy of the resolution commencing the

voluntary liquidation of the Debtor and appointing the Joint Liquidators.

            53.    In addition, the Joint Liquidators have submitted to the Court a statement

identifying all foreign proceedings with respect to the Debtor that are known to the Joint

Liquidators, as required by Section 1515(c) of the Bankruptcy Code, which are none. Thus, the

Joint Liquidators have satisfied all of the statutory requirements of section 1517 of the

Bankruptcy Code to obtain recognition of the Isle of Man Proceeding.




                                                   17
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                            Pg 18 of 20



    E. The Debtor Satisfies 11 U.S.C. § 109

            54.   In Drawbridge Special Opportunities Fund LP v. Barnet (In re Barnet), 737 F.3d

238 (2d Cir. 2013), the United States Court of Appeals for the Second Circuit held that a foreign

entity seeking recognition under Chapter 15 of the Bankruptcy Code must satisfy the

requirements of section 109(a) of the Bankruptcy Code (i.e., the foreign debtor must have

“property” in the United States) in addition to satisfying the requirements for recognition set

forth in section 1517 of the Bankruptcy Code.

            55.   Subsequent to the Second Circuit’s decision, this Court has held that a foreign

debtor has “property” in the United States when the foreign debtor owns a membership interest

in a company organized in the United States, or (2) the foreign debtor has transferred funds to

counsel in the United States as a retainer. In re Globo Comunicacoes e Participacoes S.A., 317

B.R. 235, 249 (S.D.N.Y. 2004) (holding “property” consisted of a wholly owned Delaware

corporation and an old bank account in the U.S.); In re Octaviar Admin. Pty. Ltd., 511 B.R. 361,

373 (Bankr. S.D.N.Y. 2014) (debtor only had an undrawn $10,000 retainer with foreign

representatives U.S. counsel in a U.S. bank). See also In re Berau Capital Res. Pte Ltd, 540 B.R.

80 (S.D.N.Y. 2015) (attorney retainer and debt indenture with New York choice of law and

forum selection both were “property” to satisfy §109(a)).

            56.   The Debtor has a membership interest in Atlantic, a Delaware limited liability

company and a retainer with U.S. counsel. Thus, section 109(a) of the Bankruptcy Code is not a

bar to recognition of the Isle of Man Proceeding under chapter 15.

                                      THE NEED FOR DISCOVERY

            57.   As set forth above, the Joint Liquidators have faced a lack of cooperation in

obtaining the information and documents to which they are entitled, and which they require and



                                                   18
3470136.8
 20-11956-scc        Doc 2     Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                            Pg 19 of 20



have requested, to evaluate the Debtor’s assets. Such lack of cooperation and other information

presently known to the Joint Liquidators indicates that other claims may exist relating to the

Debtor’s investment in Atlantic. Petitioners have thus commenced this chapter 15 case in order

to permit them (i) to advance their investigation as part of the process of marshaling the assets of

the Debtor, including the potential recovery of the Debtor’s assets in the United States; and (ii) to

advance potential prosecution of actions against parties who are in the United States.

            58.   For that reason, immediately following recognition, the Joint Liquidators plan to

seek discovery to conduct their investigation. If the Debtor is recognized as a foreign main

proceeding, the Joint Liquidators will exercise the rights automatically granted to a Debtor in a

foreign main proceeding to conduct such discovery. If, however, the Debtor is recognized a

foreign nonmain proceeding, the Joint Liquidators still need and seek to conduct such

investigation. Thus, should the Court recognize the Debtor as a foreign nonmain proceeding, the

Joint Liquidators seek relief under section 1502(5) of the Bankruptcy Code to obtain discovery

from any parties in the United States with relevant information for the Joint Liquidators to assess

the value of the Debtor’s assets and the existence of potential claims of the Debtor.

                                                   NOTICE

            59.   The Joint Liquidators have provided notice of this Verified Petition, pursuant to

Bankruptcy Rules 1011(b) and 2002(q), to: (a) the Office of the United States Trustee for the

Southern District of New York; (b) all parties to litigations currently pending in the United States

to which the Debtors are a party, if any; (c) the debtor pursuant to Bankruptcy Rule 2002(q); and

(d) all persons or bodies authorized to administer foreign proceedings of the debtor pursuant to

Bankruptcy Rule 2002(q). The Joint Liquidators believe that the foregoing notice is reasonable

and proper under the circumstances and complies with Bankruptcy Rules 1011(b) and 2002(q).



                                                   19
3470136.8
 20-11956-scc          Doc 2    Filed 08/21/20 Entered 08/21/20 16:55:36            Main Document
                                             Pg 20 of 20



In light of the nature of the relief requested, the Joint Liquidators respectfully submit that no

further notice is necessary.

                                            CONCLUSION

            WHEREFORE, the Joint Liquidators respectfully requests that this Court grant the relief

requested herein, including recognizing the Isle of Man Proceeding as a “foreign main

proceeding” under section 1517 of the Bankruptcy Code or in the alternative, a “foreign nonmain

proceeding,” pursuant to the proposed order annexed hereto as Exhibit A, and grant such other

relief as is just.

Dated: August 21, 2020
       New York, New York

                                                GOLENBOCK EISEMAN ASSOR BELL
                                                 & PESKOE LLP
                                                711 Third Avenue
                                                New York, New York 10017
                                                (212) 907-7300 – office
                                                (212) 754-0777 – facsimile


                                                By: /s/ Elizabeth C. Conway
                                                       Jonathan L. Flaxer, Esq.
                                                       Elizabeth C. Conway, Esq.
                                                       Michael S. Weinstein, Esq.


                                                Counsel for the Joint Liquidators




                                                   20
3470136.8
